DETAILED ACTION

Status of Claims
Claims 1-22 are pending.  Of the pending claims, claims 1-10 and 19-22 are presented for examination on the merits, and claims 11-18 are withdrawn from examination.
Claims 1-3 are currently amended.  Claims 19-22 are new.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) submitted on 05/14/2021, 07/01/2021, and 07/27/2021 were filed after the mailing date of the non-final Office action on 02/03/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-10 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to claims 1-3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the claim is improperly dependent because it does not further limit claim 1.  Claim 4 recites that the powder is ferritic.  But claim 1, the claim upon which claim 4 depends, already recites that the steel powder has at least 99.5% ferritic structure.  Because the powder is already understood to be ferritic per claim 1, describing the powder as ferritic in claim 4 does not further narrow the scope of claim 1 and merely repeats a characteristic already claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2009236 (A) to Armstrong (“Armstrong”) in view of EP 2511031 (A1) to Allroth et al. (“Allroth”).
Regarding claim 22, Armstrong teaches chromium-steel (stainless) powders.  Page 1 at lines 3, 4, 18-20.  The steel powders contain the following elements in percent by weight (page 1 at lines 40-50; claims 2-5):
Element
Claim 22
GB 2009236 (A)
C
up to 0.1
up to 0.2
Si
0.5 - 3
0.5 - 2
Mn
up to 0.5
up to 1
Cr
20 - 27
10 - 30
Ni
3 - 8
up to 25
Mo
1 - 6
up to 5
W
0.8 - 3
-------
N
up to 0.1
-------
Cu
up to 4
up to 2
P
up to 0.04
-------
S 
up to 0.04
-------
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
0.05 - 1
   Hf
up to 0.5
-------
   Ti
up to 1
free of (none)
   Co
up to 1
-------
Fe
rest
balance
unavoidable
up to 0.8
present
   impurities
 
 


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).      
Armstrong does not teach tungsten (W).
Allroth, directed to stainless steel powders, teaches that 0-5% by weight W (tungsten), V (vanadium), and/or Nb (niobium) can be added to contribute to wear resistance.  Para. [0023].  It would have been obvious to one of ordinary skill in the art to have added tungsten to the alloy of Armstrong because it would improve its wear resistance.  Additionally, it would have been obvious to substitute at least some of the vanadium and/or niobium of Armstrong with tungsten due to their equivalent function as carbide-forming and nitride-forming elements.  See MPEP § 2144.06(I)-(II).

Claims 1, 4, 5, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of US 5,881,354 to Shivanath et al. (“Shivanath”).
Regarding claims 1 and 4, Armstrong teaches chromium-steel (stainless) powders.  Page 1 at lines 3, 4, 18-20.  In one embodiment, the steel powder contains the following elements in percent by weight (page 1 at lines 40-43):
Element
Claim 1
GB 2009236 (A)
C
up to 0.1
up to 0.2
Si
0.5 - 3
1 - 2
Mn
up to 0.5
up to 1
Cr
20 - 27
10 - 30
Ni
3 - 8
up to 5
Mo
1 - 6
up to 5
W
up to 3
-------
N
up to 0.1
-------
Cu
up to 4
up to 2
P
up to 0.04
-------
S 
up to 0.04
-------
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
0.05 - 1
   Hf
up to 0.5
-------
   Ti
up to 1
free of (none)

up to 1
-------
Fe
rest
balance
unavoidable
up to 0.8
present
   impurities
 
 


In this embodiment, the steel powder is ferritic steel powder.  Page 1, lines 40-43.  Ferritic powder is interpreted as wholly or substantially ferritic because Armstrong describes the powders as being ferritic, and there is no teaching as to the presence of other phases in the ferritic powders.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).
Armstrong is silent regarding whether the ferritic steel powder is configured to precipitate an austenitic phase during a sintering cycle.  However, the precipitation of an austenitic phase is dependent the temperature at which a steel alloy is heated.  This is demonstrated in Shivanath, which teaches that there is a transition between the ferrite and the austenite phase at approximately 727oC.  Col. 4, lines 57-61.  In the Fe-Fe3C phase diagram (Figure 5), it can be seen that the γ (austenite) phase starts to precipitate when the temperature crosses a threshold between 700oC and 800oC for an iron alloy containing a given carbon content.
Armstrong teaches heating the powders to a sintering temperature of 1350oC (page 4, lines 26-33), which is well into the γ phase in the Fe-Fe3
Regarding claims 5 and 10, Armstrong teaches that the powders are water-atomized powder (produced by water atomization and pre-alloyed from melt).  Page 1 at lines 3, 4, 52-55.  
Regarding claim 19, Armstrong teaches a Ni content of up to 5% by weight, which overlaps the claimed range.
Regarding claim 20, Armstrong teaches a Si content of 1-2% by weight, which overlaps the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Shivanath, as applied to claim 1 above, alone, or optionally further in view of WO 2012/125113 (A1) to Odnevall Wallinder et al. (“Odnevall Wallinder”).
Regarding claim 6, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  
In the instant case, Armstrong does not teach producing the powders by gas atomization.  Instead, Armstrong teaches that the powders are water-atomized powder (produced by water atomization).  Page 1 at lines 3, 4, 52-55.  The water atomization of Armstrong produces powders.  A powdered structure meets the limitations as claimed, and the claim does not recite any physical structure specific or particular to gas 
Alternatively, although Armstrong does not teach gas atomization, there are multiple ways to produce powder particles.  This is shown in Odnevall Wallinder, which discloses the production of stainless steel powders by gas atomization or water atomization.  Abstract; page 8, lines 9-37; page 9, lines 1-19.  It would have been obvious to one of ordinary skill in the art to have selected any one of these two methods of powder production because they permit control over the cooling rate and therefore particle size of the powder composition.  See, for example, Odnevall Wallinder at page 7, lines 35-37; page 8, lines 1-7.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Shivanath, as applied to claim 1 above, and further in view of Odnevall Wallinder and US 2016/0251736 (A1) to Shimizu (“Shimizu”).
Regarding claims 7 and 8, Armstrong is silent regarding the particle size of the powders.
Odnevall Wallinder, directed to stainless steel powders, teaches that the average mean diameter of the particles can range from a few microns up to 25 µm.  Page 8, lines 34-37.  In one embodiment, at least 99% of the particles are lower than 25 µm.  Page 8, lines 34-37.  In one embodiment, at least 99% of the particles are lower than 25 µm.  Page 9, lines 6-9.  Shimizu, directed to stainless steel powders, discloses that sieves can be used to classify (sort) powders by size.  Para. [0051].
It would have been obvious to one of ordinary skill in the art to have selected the desired particle size and used a sieve to sort the powders because these techniques permit the user to choose a particle size distribution and level of size homogeneity required for a particular sintering application.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Shivanath, as applied to claim 1 above, and further in view of Allroth in view of Shimizu.
Regarding claim 9, Armstrong is silent regarding the particle size of the powders.
Allroth, directed to stainless steel powders, teaches that atomized steel powder can have a mean particle size between 50 µm and 100 µm.  Para. [0019].  In one embodiment, less than 10% have a particle size below 45 µm and at least 40% are above 106 µm.  Shimizu, directed to stainless steel powders, discloses that sieves can be used to classify (sort) powders by size.  Para. [0051].
It would have been obvious to one of ordinary skill in the art to have selected the desired particle size and used a sieve to sort the powders because these techniques permit the user to choose a particle size distribution and level of size homogeneity required for a particular sintering application.

Claims 2, 3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of US 2003/0133824 (A1) to Taguchi et al. (“Taguchi”) and further in view of Shivanath
Regarding claims 2, 3, and 21, Armstrong teaches chromium-steel (stainless) powders.  Page 1 at lines 3, 4, 18-20.  In one embodiment, the steel powder contains the following elements in percent by weight (page 1 at lines 40-43):
Element
Claim 2
Claim 3
Claim 21
GB 2009236 (A)
C
up to 0.06
up to 0.03
up to 0.1
up to 0.2
Si
1 - 3
1.5 - 2.5
0.5 - 3
1 - 2
Mn
up to 0.3
up to 0.3
up to 0.5
up to 1
Cr
23 - 27
24 - 26
20 - 27
10 - 30
Ni
4 - 7
5 - 7
3 - 8
up to 5
Mo
1 - 3
1 - 1.5
1 - 6
up to 5
W
0.8 - 1.5
1 - 1.5
0.8 - 3
-------
N
up to 0.07
up to 0.06
up to 0.1
-------
Cu
1 - 3
1 - 3
up to 4
up to 2
P
up to 0.03
up to 0.02
up to 0.04
-------
S 
up to 0.03
up to 0.015
up to 0.04
-------
optionally one or
 
 
 
 
more of
 
 
 
 
   B
up to 0.004
up to 0.004
up to 0.004
-------
   Nb
up to 1
up to 1
up to 1
0.05 - 1
   Hf
up to 0.5
up to 0.5
up to 0.5
-------
   Ti
up to 1
up to 1
up to 1
free of (none)
   Co
up to 1
up to 1
up to 1
-------
Fe
rest
rest
rest
balance
unavoidable
up to 0.8
up to 0.8
up to 0.8
present
   impurities
 
 
 
 


In this embodiment, the steel powder is ferritic steel powder.  Page 1, lines 40-43.  Ferritic powder is interpreted as wholly or substantially ferritic because Armstrong describes the powders as being ferritic, and there is no teaching as to the presence of other phases in the ferritic powders.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie
Armstrong does not teach tungsten (W).
Taguchi, directed to ferritic steel powders, teaches that W and Mo are elements that can be dissolved in a steel matrix, can be partly precipitated as carbides to strengthen the material, and can improve the heat resistance of the material.  Para. [0014], [0041], [0042].  Suitable amounts of W include a quantity not exceeding 4% by weight, with a preferred sub-range being 0.5-1.5% by weight.  Para. [0042].
It would have been obvious to one of ordinary skill in the art to have added W to the alloy powder of Armstrong because it would increase the strength and heat resistance of the steel.  Additionally, it would have been obvious to have replaced at least some of the molybdenum of Armstrong with tungsten due to their equivalent function as carbide-forming elements.  See MPEP § 2144.06(I)-(II).
Armstrong is silent regarding whether the ferritic steel powder is configured to precipitate an austenitic phase during a sintering cycle.  However, the precipitation of an austenitic phase is dependent the temperature at which a steel alloy is heated.  This is demonstrated in Shivanath, which teaches that there is a transition between the ferrite and the austenite phase at approximately 727oC.  Col. 4, lines 57-61.  In the Fe-Fe3C phase diagram (Figure 5), it can be seen that the γ (austenite) phase starts to precipitate when the temperature crosses a threshold between 700oC and 800oC for an iron alloy containing a given carbon content.
Armstrong teaches heating the powders to a sintering temperature of 1350oC (page 4, lines 26-33), which is well into the γ phase in the Fe-Fe3C phase diagram as shown in Figure 5 of Shivanath.  Therefore, an austenitic phase would be expected to .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,139,377 to Bergh et al. (“Bergh”) in view of Allroth.
Regarding claim 22, Bergh teaches chrome steel (stainless) powders.  Col. 1, lines 6-9; col. 2, lines 57-59.  The steel powders contain the following elements in percent by weight (col. 2, lines 18-36):
Element
Claim 22
US 4139377
C
up to 0.1
max. 0.03
Si
0.5 - 3
max. 1.0
Mn
up to 0.5
max. 2.0
Cr
20 - 27
10 - 30
Ni
3 - 8
max. 5.0
Mo
1 - 6
0.5 - 4.0
W
0.8 - 3
-------
N
up to 0.1
max. 0.03
Cu
up to 4
max. 3.0
P
up to 0.04
-------
S 
up to 0.04
-------
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
stoichiometric ratio, if present
   Hf
up to 0.5
-------
   Ti
up to 1
stoichiometric ratio
   Co
up to 1
-------
Fe
rest
remainder
unavoidable
up to 0.8
present
   impurities
 
 


The carbide- and nitrogen-binding elements include titanium but also niobium, among other elements, alone or together with titanium.  Col. 2, lines 30-35.  An example amount is 0.6% Ti.  Col. 2, line 63.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).      
Bergh does not teach tungsten (W).
Allroth, directed to stainless steel powders, teaches that 0-5% by weight W (tungsten), V (vanadium), and/or Nb (niobium) can be added to contribute to wear resistance.  Para. [0023].  It would have been obvious to one of ordinary skill in the art to have added tungsten to the alloy of Bergh because it would improve its wear resistance.  Additionally, it would have been obvious to substitute at least some of the niobium of Bergh with tungsten due to their equivalent function as carbide-binding and nitride-binding.  See MPEP § 2144.06(I)-(II).  

Claims 1, 4, 6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh in view of Shivanath.
Regarding claims 1 and 4, Bergh teaches chrome steel (stainless) powders.  Col. 1, lines 6-9; col. 2, lines 57-59.  The steel powders contain the following elements in percent by weight (col. 2, lines 18-36):
Element
Claim 1
US 4139377
C
up to 0.1
max. 0.03
Si
0.5 - 3
max. 1.0
Mn
up to 0.5
max. 2.0
Cr
20 - 27
10 - 30
Ni
3 - 8
max. 5.0

1 - 6
0.5 - 4.0
W
up to 3
-------
N
up to 0.1
max. 0.03
Cu
up to 4
max. 3.0
P
up to 0.04
-------
S 
up to 0.04
-------
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
stoichiometric ratio, if present
   Hf
up to 0.5
-------
   Ti
up to 1
stoichiometric ratio
   Co
up to 1
-------
Fe
rest
remainder
unavoidable
up to 0.8
present
   impurities
 
 


The carbide- and nitrogen-binding elements include titanium but also niobium, among other elements, alone or together with titanium.  Col. 2, lines 30-35.  An example amount is 0.6% Ti.  Col. 2, line 63.
The powder is ferritic.  Col. 2, lines 37-40.  Ferritic powder is interpreted as wholly or substantially ferritic because Armstrong describes the powders as being ferritic, and there is no teaching as to the presence of other phases in the ferritic powders.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).    
Bergh is silent regarding whether the ferritic steel powder is configured to precipitate an austenitic phase during a sintering cycle.  However, the precipitation of an austenitic phase is dependent the temperature at which a steel alloy is heated.  This is demonstrated in Shivanath, which teaches that there is a transition between the ferrite oC.  Col. 4, lines 57-61.  In the Fe-Fe3C phase diagram (Figure 5), it can be seen that the γ (austenite) phase starts to precipitate when the temperature crosses a threshold between 700oC and 800oC for an iron alloy containing a given carbon content.
Bergh teaches heating the powders to a sintering temperature of 1100oC (col. 2, lines 41-46; col. 3, lines 1-7), which is well into the γ phase in the Fe-Fe3C phase diagram as shown in Figure 5 of Shivanath.  Therefore, an austenitic phase would be expected to precipitate out in the powders of Bergh when subjected to a sintering cycle at a sufficiently high temperature.
Regarding claims 6 and 10, Bergh teaches producing the powder by atomizing under argon (gas atomization and pre-alloyed from melt).  Col. 2, lines 57-59.
Regarding claim 19, Bergh teaches a maximum nickel content of 5.0% by weight, which overlaps the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bergh in view of Shivanath, as applied to claim 1 above, alone, or optionally in view of Odnevall Wallinder.
Regarding claim 5, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  
In the instant case, Bergh does not teach producing the powders by water atomization.  Instead, Bergh teaches that the powders are atomized under argon (gas atomization).  Col. 2, lines 57-59.  The gas atomization of Bergh produces powders.  A powdered structure meets the limitations as claimed, and the claim does not recite any physical structure specific or particular to gas atomization.  Therefore, the prior art water atomization produces a product that appears identical or substantially identical to the product as claimed.
Alternatively, although Bergh does not teach water atomization, there are multiple ways to produce powder particles.  This is shown in Odnevall Wallinder, which discloses the production of stainless steel powders by gas atomization or water atomization.  Abstract; page 8, lines 9-37; page 9, lines 1-19.  It would have been obvious to one of ordinary skill in the art to have selected any one of these two methods of powder production because they permit control over the cooling rate and therefore particle size of the powder composition.  See, for example, Odnevall Wallinder at page 7, lines 35-37; page 8, lines 1-7.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh in view of Shivanath, as applied to claim 1 above, and further in view of Odnevall Wallinder and Shimizu.
Regarding claims 7 and 8, Bergh is silent regarding the particle size of the powders.
Odnevall Wallinder, directed to stainless steel powders, teaches that the average mean diameter of the particles can range from a few microns up to 25 µm.  Page 8, 
It would have been obvious to one of ordinary skill in the art to have selected the desired particle size and used a sieve to sort the powders because these techniques permit the user to choose a particle size distribution and level of size homogeneity required for a particular sintering application.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bergh in view of Shivanath, as applied to claim 1 above, and further in view of Allroth and Shimizu.
Regarding claim 9, Bergh is silent regarding the particle size of the powders.
Allroth, directed to stainless steel powders, teaches that atomized steel powder can have a mean particle size between 50 µm and 100 µm.  Para. [0019].  In one embodiment, less than 10% have a particle size below 45 µm and at least 40% are above 106 µm.  Shimizu, directed to stainless steel powders, discloses that sieves can be used to classify (sort) powders by size.  Paragraph [0051].
It would have been obvious to one of ordinary skill in the art to have selected the desired particle size and used a sieve to sort the powders because these techniques permit the user to choose a particle size distribution and level of size homogeneity required for a particular sintering application.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh in view of Taguchi and further in view of Shivanath.
Bergh teaches chrome steel (stainless) powders.  Col. 1, lines 6-9; col. 2, lines 57-59.  The steel powders contain the following elements in percent by weight (col. 2, lines 18-36):
Element
Claim 2
Claim 21
US 4139377
C
up to 0.06
up to 0.1
max. 0.03
Si
1 - 3
0.5 - 3
max. 1.0
Mn
up to 0.3
up to 0.5
max. 2.0
Cr
23 - 27
20 - 27
10 - 30
Ni
4 - 7
3 - 8
max. 5.0
Mo
1 - 3
1 - 6
0.5 - 4.0
W
0.8 - 1.5
0.8 - 3
-------
N
up to 0.07
up to 0.1
max. 0.03
Cu
1 - 3
up to 4
max. 3.0
P
up to 0.03
up to 0.04
-------
S 
up to 0.03
up to 0.04
-------
optionally one or
 
 
 
more of
 
 
 
   B
up to 0.004
up to 0.004
-------
   Nb
up to 1
up to 1
stoichiometric ratio, if present
   Hf
up to 0.5
up to 0.5
-------
   Ti
up to 1
up to 1
stoichiometric ratio
   Co
up to 1
up to 1
-------
Fe
rest
rest
remainder
unavoidable
up to 0.8
up to 0.8
present
   impurities
 
 
 


The carbide- and nitrogen-binding elements include titanium but also niobium, among other elements, alone or together with titanium.  Col. 2, lines 30-35.  An example amount is 0.6% Ti.  Col. 2, line 63.
The powder is ferritic.  Col. 2, lines 37-40.  Ferritic powder is interpreted as wholly or substantially ferritic because Armstrong describes the powders as being 
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).    
Bergh does not teach tungsten (W).
Taguchi, directed to ferritic steel powders, teaches that W and Mo are elements that can be dissolved in a steel matrix, can be partly precipitated as carbides to strengthen the material, and can improve the heat resistance of the material.  Para. [0014], [0041], [0042].  Suitable amounts of W include a quantity not exceeding 4% by weight, with a preferred sub-range being 0.5-1.5% by weight.  Para. [0042].
It would have been obvious to one of ordinary skill in the art to have added W to the alloy powder of Bergh because it would increase the strength and heat resistance of the steel.  Additionally, it would have been obvious to have replaced at least some of the molybdenum of Bergh with tungsten due to their equivalent function as strength-enhancing elements.  See MPEP § 2144.06(I)-(II).

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered, but they are not persuasive. 
Applicant argues that Armstrong does not teach or suggest the claimed N content of 0.1 wt.% or less.  Applicant states that persons of ordinary skill in the art would understand that almost all duplex grades of steel have a N content of between 
In response, Armstrong is not directed to a ferrite-austenite steel.  Armstrong instead teaches a general steel composition (page 1, lines 35-39 and 48-50; claims 2 and 5) with one embodiment directed to ferritic steel powders (page 1, lines 40-43; claim 3) and another embodiment directed to austenitic steel powders (page 1, lines 44-47; claim 4).  There is no teaching of a duplex austenite-ferrite stainless steel.  Thus, even if it were assumed that almost all duplex grades of steel contain 0.18-0.40% N, that nitrogen content could not be assumed for the steel powders of Armstrong because it is not directed to such alloy steels.
Applicant argues that the focus of Armstrong is to keep a relatively high and known amount of N in the steel powder due to the presence of stabilizing elements in the melt.  Applicant refers to portions of Armstrong that discuss stabilization of nitrogen to avoid weld decay.
In response, the fact that Armstrong discusses avoiding weld decay by stabilizing nitrogen is not equivalent to stating that nitrogen is present in high levels, such as those levels exceeding 0.1%, 0.07%, or 0.066% by weight.  Armstrong does not teach that nitrogen is an alloying element or that it is present in appreciable amounts.  Note that N is absent from any element listings on page 1, lines 35-50 and from Table 1 inventive examples A though I (eye) including the “other” column.  
It is noted that Armstrong teaches that chromium steel components are subject to weld decay unless the carbon and/or nitrogen in the steel is stabilized in the melt.  The 
Applicant argues that Armstong does not disclose examples that simultaneously teach an alloy containing Cr and Ni within the claimed ranges.
In response, disclosed examples or preferred embodiments are not evidence of teaching away from broader disclosed ranges found in the prior art.  See MPEP § 2123(II).  Armstrong’s patent claims are directed to the broader embodiments which are understood to have utility over the entire range.
Applicant argues that there is no reason to substitute W for Nb in Armstrong because the substitution would affect the principle operation of the invention.
In response, Armstrong teaches that Nb is partially replaceable with an element like Ta (page 1, line 37).  Therefore, Armstrong suggests the ability to substitute Nb without destroying the invention.  Furthermore, the rejection also relies on the rationale of keeping Nb but adding W separately due to the improvement in wear resistance that W can impart to stainless steel powders.
Applicant argues that Bergh does not teach the claimed Cr range with sufficient specificity and that Bergh only discloses an example containing 17% Cr.
In response, disclosed examples or preferred embodiments are not evidence of teaching away from broader disclosed ranges found in the prior art.  See MPEP § 2123(II).  Bergh’s patented claims 1 and 7 are directed to the broader embodiments which are understood to have utility over the entire range.
Applicant argues that Bergh does not teach a powder that has at least 99.5% ferritic structure.
In response, Bergh teaches that atomization is applied to ferritic stainless steel to produce powders (col. 2, lines 37-40).  There is no teaching of other phases in the steel, so there is no suggestion that the steel is anything other than ferrite in phase.
Applicant argues that there is no reason to substitute the Nb in Bergh because Bergh specifically relies on Nb for specific purposes and that substitution would affect the principle operation of the reference.
In response, Bergh teaches that Nb can be replaced with an element like Ti, Ta, and/or Al (claim 2).  Therefore, Bergh suggests the ability to substitute Nb without destroying the invention.  Furthermore, the rejection also relies on the rationale of keeping Nb but adding W separately due to the improvement in wear resistance that W can impart to stainless steel powders.

Pertinent Prior Art
The prior art is made of record and is considered pertinent to applicant's disclosure. 
US 2006/0130938 (A1) to Kramer discloses a ferritic steel where ferritic means at least 98% by volume ferrite.  Para. [0031]. 
US 2011/0142708 (A1) to Didomizio et al. discloses a nanostructured ferritic alloy melt that can be made into atomized powders.  Para. [0009].  The composition contains Cr, Ti, Mo, W, Mn, Si, Nb, Al, Ni, C, and N.  Para. [0021].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 18, 2021